—Determination of respondents Chief Administrator of the Courts of the State of New York and Administrative Judge of the Civil Court dated August 4, 1992, not to reappoint petitioner to the position of Housing Court Judge, effective September 23, 1992, confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Leland De-Grasse, J.], entered on or about October 19, 1993) dismissed, without costs.